DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse.  Accordingly, claims 9-10 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “detecting positions of the sheet-like rubber member ends in a width direction using sensors that are provided between…in accordance with the detected positions,”
Claim 1: “wherein the sensors provided between the supply section and the drum detects of the ends in a width direction of the sheet-like rubber member from…”
Claim 1: “from the time at which the adhesion of the sheet-like rubber member is initiated to the time at which the sensors detect both lateral sides, the supply section is moved…in accordance with the position of 
Claim 3: “The manufacturing method of the tire component according to claim 1, wherein initial adherence of the sheet-like rubber member occurs while only one lateral side is detected by the sensors.”
Claim 4: “in the cases where the sensors detect the positions of the ends in the width direction of the sheet-like rubber member and the positions of the ends in the width direction of the sheet-like rubber member that are detected by the sensors deviate to one side in the width direction of the sheet-like rubber member from a specified reference range…”
Claim 6: “a reference position of the reference range is changed…”

Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 20 January 2022.

Allowable Subject Matter
Claims 1-8 allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Janszen (US20160263847), which discloses a method of manufacturing a tire component including a process of adhering a sheet-like rubber member held in a supply section to a drum, the method comprising detecting a position of an end in a width direction of the sheet-like rubber member by using a sensor, moving the supply section in the width direction of the sheet-like rubber member in accordance with the detected position, and adhering the 
	As claims 2-8 are directly/indirectly dependent on claim 1, they stand as allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitajima (JPH09201885) discloses that the detection of one side of a belt prior to unwinding the belt onto a drum and then the detection of both sides of the belt after the unwinding ([0005]). Examiner notes that Kitajima does not explicitly disclose that only one side of the belt is detected when the belt is attached to the drum nor that the supply section is moved in the width direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749